DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 08/14/2020 were reviewed and are acceptable.
Specification
The specification filed on 12/19/2019 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the electrode” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampanaqtsanyakorn et al. (US 2013/0177789 A1).
Regarding claim 1, Kampanaqtsanyakorn et al. discloses a redox flow battery (Title) having an electrolyte flow path independently provided therein (as shown in Fig 1), the redox flow battery comprising:
one or more battery modules (A and/or B, [0059]) each configured to include a battery cell (each of A and B are three-cell assemblies, [0080]), an electrolyte tank (+ and/or – electrolyte tanks, 
With respect to the limitations “wherein each of the battery modules is charged and discharged by independently circulating an electrolyte” in lines 7-8, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art redox flow battery is capable of performing the functions as claimed because Kampanaqtsanyakorn et al. discloses the requisite claimed structure, i.e. a redox flow battery module, an electrolyte tank, an electrolyte flow path, and a fluid control unit, such that it would necessarily follow that the system would be capable of performing the recited functions as claimed.
Regarding claim 2, Kampanaqtsanyakorn et al. discloses all of the claim limitations as set forth above.
Kampanaqtsanyakorn et al. further discloses a pressure generating unit (the pump portions of the fluid control unit, as shown in Fig 1) that transmits pressure to each of the one or more battery modules (it is submitted that pumps necessarily provide pressure in a fluid system).
Regarding claim 3, Kampanaqtsanyakorn et al. discloses all of the claim limitations as set forth above.
Kampanaqtsanyakorn et al. further discloses that the battery module is configured to include:
one or more battery cells (each of A and B are three-cell assemblies, [0080]) each having a pair of electrodes divided into a positive electrode (cathodically polarized electrode, [0081]) and a negative electrode (anodically polarized electrode, [0081]), a membrane interposed between the electrodes ([0080]), and a bipolar plate stacked on an outer surface of the electrode ([0080-0081]);

the electrolyte flow path connecting the battery cell and the electrolyte tank (as shown in Fig 1); and the fluid control unit provided in the electrolyte flow path to control flows of the anode electrolyte and the cathode electrolyte (as shown in Fig 1).
Allowable Subject Matter
Claim(s) 4-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a redox flow battery wherein a fluid control unit is configured to include a partition, a fluid transfer chamber, a fluid transfer impeller, an electrolyte transfer chamber, and an electrolyte transfer impeller.
Kampanaqtsanyakorn et al. (US 2013/0177789 A1) is considered to be the closest relevant prior art to dependent claim 4.  Kampanaqtsanyakorn et al. discloses most of the claim limitations as set forth above.
However, Kampanaqtsanyakorn et al. does not disclose, teach, fairly suggest, nor render obvious the recited fluid control unit including a partition, a fluid transfer chamber, a fluid transfer impeller, an electrolyte transfer chamber, and an electrolyte transfer impeller.  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards such a fluid control unit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumamoto et al. (US 8,221,911 B2) is cited for disclosing a redox flow battery;
Liu et al. (US 2016/0308233 A1) is cited for disclosing aqueous electrolytes for redox flow battery systems;
Reece et al. (US 2016/0308234 A1) is cited for disclosing flow battery balancing cells;
Huang et al. (US 2016/0141698 A1) is cited for disclosing a redox flow battery; and
Evans et al. (US 2014/0060666 A1) is cited for disclosing an internally manifolded flow cell.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/21/2022